Citation Nr: 1642654	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to a rating in excess 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  He had additional service in the Army National Guard, ending in April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned in June 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for right knee disability; the Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal, and new and material evidence was not submitted within one year of that decision.

2.  Since the August 2007 rating decision, evidence has not been submitted which is both new, and which is material; none of the newly submitted evidence raises a reasonable possibility of substantiating the claim of service connection for right knee disability.

3.  The Veteran does not have left knee disability.

4.  The Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships,


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  New and material evidence has not been received to reopen the claim of service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for service connection for left disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a rating of 50 percent but no higher PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a December 2009 correspondence, prior to the adverse decision from which this appeal originates.
 
VA's duty to assist requirements have also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran identified receiving treatment at the VA medical facilities located in Fort Smith and Fayetteville, Arkansas, and records from both facilities have been obtained.  The Veteran at his Board hearing alleged that his service treatment records are incomplete, as they contain no records pertaining to his service in Iraq from October 2005 to August 2006.  The Board has reviewed the Veteran's service treatment records, and finds that they contain entries for the period in question.  There is nothing from the service treatment records to suggest that they are in fact incomplete, and to the extent the Veteran's assertion is based on the contention that they do not contain references to knee complaints, the Board points out that the absence of such references, when the records otherwise appear complete, is entirely consistent with the Veteran not having actually made such complaints.  In short, the Board finds that the service treatment records on file, which also include records from his service in the Army National Guard, are complete.  

The Veteran has not otherwise referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for the Veteran's PTSD claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A VA medical opinion has not been obtained with regards to the Veteran's claims concerning knee disabilities.  38 U.S.C. § 5103A(a) (West 2014).  A VA medical opinion is not required as a matter of course in every case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination, rather, under § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit).  As to the right knee disorder, the Board has determined that the claim is not reopened.  In such a case, there is no duty to afford a VA examination.  As to the claimed left knee disorder, as will be discussed in further detail below, there is no medical evidence of a current left knee disability, and the lay evidence, namely the Veteran's own assertions, lack probative value given that the Veteran's knee complaints have been evaluated by clinicians and by diagnostic studies, both of which have concluded that there is no pathologic basis for the Veteran's left knee symptoms.  Consequently, the evidence of record is sufficient to adjudicate the claim, and thus a VA examination is not necessary.
 

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, an August 2007 VA rating decision denied service connection for right knee disability.  The Veteran was notified of the decision and of his appellate rights with respect thereto, but he did not appeal.  Nor was new and material evidence submitted within a year of the rating action.  

The Board notes that following the August 2007 rating decision, service treatment records for the Veteran's period of Army National Guard service were added to the record (in 2011).  Those records primarily cover the period after August 2007, but they do contain records for August 2007 that pre-date the rating action by several days.  The Board consequently has considered whether the provisions of 38 C.F.R. § 3.156(c) (2015) are for application.  Notably, however, the August 2007 Army National Guard records do not reference any complaints or findings concerning the right knee.  The Board finds that they therefore are not relevant, and that the provisions of 38 C.F.R. § 3.156(c) (2015) are not applicable.  Consequently, the August 2007 rating decision is final.

The pertinent evidence of record at the time of the August 2007 rating decision 
included the Veteran's service medical records for his periods of active duty, and the report of a July 2007 VA examination of the right knee, as well as his contentions submitted with his application.  The service treatment records, including the report of the examination for discharge, were silent for any reference to right knee complaints or findings, despite the Veteran's report of other orthopedic complaints involving the back, left wrist and right ankle.

The report of the July 2007 examination documented the Veteran's contention that he injured the right knee in service when he struck the joint on a gun while exiting a truck.  He explained that he was given medication for his knee symptoms, and that his knee problems resolved after a month.  He denied any current symptoms, and the examiner concluded that physical examination of the knee was normal.

In his application, the Veteran reported experiencing right knee pain since 2007, and indicated that he was treated for the complaints while in service.

The evidence received since the August 2007 RO rating decision consists of the Veteran's service treatment records for his Army National Guard service, VA and private treatment records dating from July 2007 through 2011, and his Board hearing testimony.

The service treatment records show that during a pre-deployment physical in August 2007, the Veteran reported no pertinent complaints concerning the right knee; he did reference pain in his left knee, right ankle, and back.  In March 2010, the Veteran reported experiencing bilateral knee pain, which he believed was arthritis; no diagnosis of a right knee disorder was made.  At his retirement examination in February 2011, the Veteran did not report any orthopedic complaints other than with respect to his back.  The Board finds that the Army National Guard records, though new, are not material.  At most, they show that the Veteran complained on one occasion of right knee pain he believed was arthritis.  The clinicians themselves did not diagnose a right knee disorder, including arthritis.  Moreover, the Board finds that the Veteran is not competent to diagnose arthritis in the knee.  Arthritis is a disease process not susceptible to lay perception, and in fact generally requires diagnostic studies to diagnose.  The Board finds that the Veteran is not competent to either diagnose himself with right knee arthritis, or to offer a diagnosis of an underlying pathology for his right knee complaints.  In sum, the service treatment records themselves do not document a right knee disorder, but instead only document the Veteran's assertion that he had right knee pain he believed was arthritis.  As the Veteran is not competent to diagnose arthritis or a right knee disorder, the Board finds that the service treatment records provide no evidence that is material to the claim.

The VA and private treatment records show that the Veteran continues to report and receive treatment for right knee pain.  Notably, however, none of the records include a diagnosis of a right knee disorder.  Instead, the clinicians either do not further comment on the complaints, or instead record "arthralgia" as the impression.  The Board points out that "arthralgia" is another word for pain, and is not a disorder in and of itself.  Moreover, the records include the report of a September 2010 X-ray study of the right knee, which documents the absence of any arthritis or other abnormalities.  The Board consequently finds that the treatment records are new, but not material, as they continue to show that the Veteran does not have a right knee disorder.

At his hearing, the Veteran testified that he served in combat in Iraq, where he injured his knee on several occasions, though none involved actual combat.  He contends that he injured his knee several times while kneeling on rocks, and on time when a rotted engine fell out of a truck.  He testified that his service physicians diagnosed a right knee disorder, and that he underwent X-ray studies of the knee in service.

The Board finds that the Veteran's testimony is new, in that it provides a different account of how he purportedly injured his knee.  Previously, the Veteran reported that he injured the knee when a gun struck it when he exited a vehicle.  During his testimony he instead indicated that he injured it while kneeling, and when an engine fell on the joint.  The Board finds the modified account is not material, as it still does not establish that the Veteran has a current right knee disorder, and as the record already contained an account of some type of injury to the knee in service.  The Board notes that the Veteran contends his service physicians told him that he had a knee disorder.  The Board points out that the evidence previously considered included statements by the Veteran that he was treated in service for a knee injury, and the Board finds that the Veteran's testimony concerning his physicians' statements is cumulative of those prior statements.  The testimony would be consistent with his prior statements that he was treated for some kind of knee problem in service.  

Consequently, the Board finds that the Veteran's testimony is not material, as it does not relate to an unestablished fact.

In sum, while the evidence submitted since the August 2007 rating decision is new, none of it, when considered by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right knee disability.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, the Board finds that reopening of the claim of entitlement to service connection for right knee disability is not warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015).

The service treatment records for the Veteran's periods of active duty are silent for reference to any left knee complaints; his only orthopedic complaints involved the left wrist, right ankle, and back.

The service treatment records for the Veteran's service in the Army National Guard show that in August 2007, the Veteran reported a history of left knee pain.  In March 2010 he again reported left knee pain, which he believed was arthritis.

Of record is the report of a July 2007 VA X-ray study of the left knee, which revealed no definite focal bony or joint abnormalities or joint effusion.  The impression was an unremarkable exam of the left knee.

A September 2010 VA radiology report shows that the Veteran's left knee was normal, with no abnormalities.  The Veteran was sent a follow up letter that report his x-rays of the knees did not reveal any abnormalities of concern.  

Other treatment records on file document complaints of left knee pain.  The complaints, when addressed at all, were attributed to knee arthralgia.  None of the clinicians diagnosed an actual left knee disorder.

The Board first points out that the RO conceded that the Veteran was in combat, and consequently the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are for application.  However, although the Veteran is presumed to have incurred a right knee injury, the provisions of 38 U.S.C.A. § 1154(b) do not require VA to presume a particular diagnosis such as arthritis.  In any event, the Veteran's discharge examination is silent for any reference to left knee complaints or arthritis, and even the Army National Guard records are silent for any mention of left knee problems until August 2007, and then not again until March 2010.

In any event, the crucial evidence in this case is the post-service evidence which shows that the Veteran does not have a left knee disorder, including arthritis.  X-ray studies in July 2007 and September 2010 clearly showed the absence of any degenerative changes or any abnormalities.  The Veteran's clinicians, despite the Veteran's complaints of left knee pain, have not diagnosed an actual pathology to account for the complaints.  Instead, he has been consistently diagnosed as having arthralgia of the left knee.  Arthralgia is defined as "pain in a joint." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012).  Service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Here, the pain is not attributed to any underlying pathology.  Thus, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only other evidence of record supporting this claim is the testimony of the veteran.  In this case, the Board finds that the Veteran is competent to state that he sustained injury to his left knee in service, and that he continues to experience left knee pain.  However, as a layperson, he is not, in the Board's opinion, competent to establish that he has current disability.  This is particularly true given that the knee has been evaluated for a number of years by medical professionals, none of whom have found an underlying pathology.  Moreover, the Veteran's left knee underwent diagnostic studies, which showed no abnormalities.  Clearly, if medical professionals are unable to find an underlying disorder even with diagnostic studies, the matter is well beyond the capability of a layperson.  In this case, the Veteran is simply not competent to diagnose any left knee disability.  Jandreau v. Nicholson, 492 F.3d at 1376 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for left knee disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 

The Veteran's PTSD has been assigned a 30 percent rating as pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2015).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125 , 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Here the Veteran filed his claim in November 2009.  

An August 2010 VA examination report shows that the Veteran reported increased difficulty with irritability and emotional distances and withdrawal contributing to marital discord as well as causing him to be difficulty and impatience at the work place.  The Veteran reported that he did not recall having dreams or nightmares but his wife had reported that the he was frequently agitated in his sleep.  The Veteran reported avoiding crowds and losing interest in previously pleasurable activities such as hunting and fishing.  The Veteran reported marital difficulties in which is wife had threaten to leave him due to his emotional distance and irritability.  The Veteran reported anxiety related to his hypervigilance.  The Veteran also reported checking out noises he heard at night.  Mental status examination showed that the Veteran was alert, oriented, and cooperative.  His mood was noted to be anxious and affect was constricted.  His thought process was clear and goal oriented.  No evidence of delusions or hallucinations were noted.  The examiner reported that the Veteran's cognitive ability to include capacity for abstraction, memory, and judge were grossly intact.  His grooming, hygiene, speech, and communication were appropriate.  Hypervigilance was noted.  No suicidal ideations were noted.  The Veteran was diagnosed with PTSD and assigned a GAF of 55.  

A June 2011 VA treatment record shows that the Veteran reported experiencing symptoms of nightmares, flashbacks, and hypervigilance.  He reported no suicidal ideations.  

A July 2011 VA treatment record shows that the Veteran mood was OK, his affect was congruent with his mood, he was oriented to person, place, and time.  The Veteran denied auditory or visual hallucinations as well as suicidal or homicidal ideations.  His thought process was coherent, logical, an goal directed.  He showed normal speech, dress, and grooming.  

A November 2015 statement from the Veteran's mother reports that since the Veteran was discharged he had lost interest in hunting and is clearly not as sociable as used to be.  She reported that he did not attend family functions.  

An October 2015 statement from the Veteran's fiancé reports that the Veteran had bad days where he secluded himself to the bedroom and sometimes missed work.  She reported that she cannot sleep in same bed with him due to night terrors and violent movements that he does while asleep.  She reported that when they go out he sat where he could watch people come in and out.  Watching news triggers memories and terrors.  He avoided crowds so they tended to stay home most of the time.  

During the June 2016 Board hearing, the Veteran reported sleeping issues and bouts of anger.  He reported that the symptoms prevented him from seeking higher wage work and being successful at his current job.  The Veteran reported that he did not feel like being around people.  Little things were reported to set him off and he would break inanimate objects.  The Veteran reported that  has trouble with customers and gotten in trouble of work.  He reported that he was fired from a job in 2010 due to his symptoms. The Veteran also reported that he was arrested for driving under the influence in 2010 for taking alprazolam for his symptom.   He reported that he was currently working.  

Considering the evidence in light of the criteria listed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the service connected PTSD more nearly approximates a higher rating of 50 percent for the period on appeal.  38 C.F.R. § 4.7 (2015).

In assigning an increased 50 percent rating for the psychiatric disability, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The pertinent medical evidence shows that the Veteran's psychiatric symptomatology has included some occupational impairment due to disturbances of motivation and mood and difficulty maintaining effective work relationships as the Veteran has reported difficulty with customers and an inability to seeking a better job or advance in his current employment.  Furthermore, the evidence shows that the Veteran has maintained a good relationship with his spouse, he was found to experience episodes of angry outburst, irritability, crow avoidance, loss of interest in activities that he once enjoy such as hunting and fishing, and isolative behaviors. Collectively, these symptoms are indicative of occupational and social impairment with reduced reliability and productivity with a difficulty in establishing and maintaining effective work and social relationships.  As shown by his difficulties with customers at work and missing family functions as reported by the Veteran's mother.  

In addition to the presence of the some of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's most recently assigned GAF of 55 also supports a higher rating of 50 percent.  GAF scores of 51 and 60 are assigned when there are moderate symptoms, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  The Board reiterates that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2015).  In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and social impairment.

The Board further finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 70 percent.  A 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran symptoms do not more nearly approximate those rating criteria.  Specifically, the evidence of record does not indicate that the Veteran has exhibited obsessional rituals, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or difficulty adapting to stressful circumstances.  Moreover, he is married and has with some contact with family members.  In addition, deficiency in judgment is not shown.  In sum, the Board finds that the psychiatric symptoms shown do no support the assignment of a 70 percent rating.

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-scheduler consideration.  38 C.F.R. § 3.321 (b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the scheduler criteria inadequate in this case. 

Here, the record shoes that the Veteran's PTSD manifests with symptoms of sleep impairment, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationship that are specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology. Additionally there is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with during his time of employment.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304 , at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for right knee disability, and the appeal is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to a rating of 50 percent but no higher for PTSD is granted.  




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


